DISMISS and Opinion Filed December 16, 2022




                                       S
                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01315-CV

                          IN RE GARY ISAAC, Relator

          Original Proceeding from the 195th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F00-00858

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck
      In this original proceeding, relator seeks a writ of mandamus directing the trial

court to vacate the trial court’s August 22, 2002 judgment nunc pro tunc, which

relator argues improperly added a deadly weapon finding to the original judgment

convicting him of injury to a child.

      This is the second time relator has filed a petition seeking the same relief from

this Court. See In re Isaac, No. 05-17-00536-CV, 2017 WL 2351090 (Tex. App.—

Dallas May 31, 2017, orig. proceeding) (mem. op.). As we have previously

concluded, relator’s request is a collateral attack on his conviction and falls within

the scope of a post-conviction writ of habeas corpus. See TEX. CODE CRIM. PROC.

ANN. art. 11.07. Only the Texas Court of Criminal Appeals has jurisdiction in final
post-conviction felony proceedings. Id.; Ater v. Eighth Court of Appeals, 802

S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (explaining that by

granting writ of mandamus to vacate judgment of conviction, court of appeals

usurped exclusive authority of court of criminal appeals to grant post-conviction

relief).

       We do not have jurisdiction over relator’s request. Accordingly, we dismiss

the petition for want of jurisdiction.



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE


221315F.P05




                                         –2–